Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule that prohibits failure to comply with telephone program guidelines. According to the misbehavior report, petitioner admitted that he gave a fellow inmate his PIN (personal identification number) to enable the latter to telephone petitioner’s mother with the news that he had been placed in keeplock. The misbehavior report was sufficiently detailed and probative to constitute substantial evidence of petitioner’s guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). We reject petitioner’s assertion that he should not *943have been found guilty of violating the rule prohibiting the use of another inmate’s PIN number because it was the other inmate who did so. Any inmate who conspires with or acts as an accessory to an act of misbehavior will be subject to the same sanctions as the inmate who actually committed the offense (see, 7 NYCRR 270.3 [b]; see also, Matter of Tate v Senkowski, 215 AD2d 903, 905).
Mercure, J. P., Crew III, White, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.